Citation Nr: 1810822	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  09-47 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1960 to December 1962 and from January 1963 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case is now before the RO in Roanoke, Virginia. 

In December 2013, the Board found that the Veteran had raised the issue of a TDIU, that it was part and parcel of his increased rating claim for supraumbilical hernia, and that it was properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue on appeal for additional development.  In December 2016, the Board denied TDIU on a schedular basis and remanded the claim for a TDIU for the RO to refer for extraschedular consideration.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

TDIU

The Veteran is seeking a TDIU based on his service-connected disabilities.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

In this case, it has already been established that the Veteran does not meet the schedular requirements for a TDIU, as his combined evaluation is 40 percent (hypertensive heart disease as 30 percent disabling, hypertension as 10 percent disabling, and a noncompensable evaluation for supraumbilical hernia).  
Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

As previously discussed in the introduction, the December 2016 Board remand did refer the TDIU claim for extraschedular consideration.  In September 2017, the RO, after receiving a recommendation from the Director of Compensation Service to not grant entitlement on an extraschedular basis, found TDIU was not warranted.  

For the reasons discussed below, the Board finds that the preponderance of the evidence does not demonstrate that a TDIU on an extraschedular basis is warranted.  

A careful review of the record shows that the Veteran last worked in distribution at a warehouse for a potato chip company from December 1996 to December 2008.  He was employed five to seven hours daily for 30 hours a week.  During the last 12 months of his employment, the Veteran earned $13,250.  According to his employer, there were no concessions made due to disability, and no time was lost during the last 12 months of his employment due to disability.  His employer said that the Veteran retired and is currently earning a monthly pension benefit in the amount of $184.37 per month.  However, the Veteran indicated that he left his job because of his disability.  He said that he became too disabled to work in December 2008, and since then, he reportedly has not tried to obtain any employment.  He completed high school, but no other education or training was noted.  See November 2014 VA Form 21-8940 and December 2015 VA Form 21-4192.

In September 2013, the Veteran underwent a VA examination for his supraumbilical hernia.  No current symptoms were noted, and no surgical residuals were found.  

At a February 2016 VA examination, the VA examiner found that the Veteran, who had undergone hernia surgery in December 2009, had a well-healed scar at the umbilical area.  Following an objective evaluation, there was no residual hernia detected, nor any complication noted.  The VA examiner opined that the Veteran's supraumbilical hernia was less likely than not to render him unable to secure or follow a substantially gainful occupation.  

In February 2016, the VA examiner also examined the Veteran for his hypertension and hypertensive heart disease.  Finding that the medical evidence showed a low incidence for activity intolerance due to hypertension, the February 2016 VA examiner found that the Veteran's hypertension on its own should not impact his ability to perform job duties as long as it was controlled with diet and medications.  However, the VA examiner determined that "taking into account his joint diagnosis of hypertensive heart disease, there is evidence of activity intolerance with symptoms of fatigue and dyspnea, which could make his job duties as a structural mechanic difficult."  Summarizing the various effects cardiac disorders can have on the structure and/or function of the heart, the VA examiner also noted that medications could also be a factor in decreasing activity intolerance.  Here, the VA examiner found that the Veteran's prior employment (structural mechanic during service and warehouse work) was physically demanding and that his prior work experience and education level would make it difficult to find work in a less demanding field.  Overall, the VA examiner opined that based on the Veteran's joint conditions of hypertension and hypertensive heart disease, it was at least as likely as not that they would render him unable to secure or follow a substantially gainful occupation.  

In an August 2017 VA memorandum from the Director of Compensation Service, the Director agreed with the RO's recommendation to deny the Veteran's claim for a TDIU on an extraschedular basis.  Taking into account the relevant evidence, the Director stated that the objective medical evidence failed to establish that the Veteran was precluded from employment due to his service-connected disabilities.  The Director noted that while the Veteran's symptoms of dyspnea and fatigue from his service-connected heart disorder were found to impact his ability to perform physically demanding jobs, it was not shown to preclude sedentary employment.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the evidence does not reveal factors outside the norm resulting in unemployability.  On that basis, the Board finds that the February 2016 VA examiner's favorable opinion has an underlying rationale based on speculation, for the most part, rather than supported by the Veteran's particular medical history.  In concluding that the combination of the Veteran's hypertension and hypertensive heart disease would render him more likely than not unable to secure or follow a substantially gainful occupation, the VA examiner relied primarily on general statements about the behavior of cardiac disorders.  Even pointing to the Veteran's activity intolerance due to his specific symptoms of dyspnea and fatigue, the VA examiner was not definitive in assessing the impact of those symptoms on his ability to function.  Rather, the VA examiner stated that the symptoms "could" make his job duties as a structural mechanic difficult.   Moreover, the VA examiner used as support for his opinion, the finding that cardiac medications "can" cause some decrease in activity intolerance.  Aside from citing to one objective finding (activity intolerance from dyspnea and fatigue), the VA examiner relied on generalizations and failed to point to any medical evidence particular to the Veteran that made his hypertension and hypertensive heart disease particularly debilitating.  Accordingly, the Board finds that the February 2016 VA examiner's opinion to have less probative value.  

The Board recognizes that the Veteran asserts that his service-connected disabilities prevent him from securing or following any substantially gainful employment.  However, the available evidence shows that when he last worked, the Veteran did not lose any time at work due to a disability.  Moreover, his employer denied making any concessions for him due to a disability.  In a May 2009 statement, the Veteran indicated that he had resigned from his job when he decided to undergo hernia surgery, but none of the clinical evidence identified any residuals or any complications from that surgery.  Indeed, since his hernia surgery, he appeared to be asymptomatic.  As detailed above, the Board finds the February 2016 VA examiner's conclusion based on the combined effect of the Veteran's hypertension and hypertensive heart disease to be unpersuasive.  While the Board acknowledges that the Veteran has not worked for the past several years and has a limited education, the Board finds that the Veteran has not presented sufficient evidence that his service-connected disabilities are so debilitating as to preclude all forms of employment.  

The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected disabilities, either singly or combined, prevent him from securing or following any substantially gainful employment, the Board finds that entitlement to a TDIU on an extraschedular basis is not warranted.  38 C.F.R. § 4.16(b).

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's claim for a TDIU.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU on an extraschedular basis is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


